

115 HRES 516 IH: Supporting the bid of Los Angeles, California, to bring the 2028 Summer Olympic Games back to the United States and pledging the cooperation of the House of Representatives with respect to that bid.
U.S. House of Representatives
2017-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 516IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2017Mr. Knight (for himself and Mr. Gomez) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONSupporting the bid of Los Angeles, California, to bring the 2028 Summer Olympic Games back to the United States and pledging the cooperation of the House of Representatives with respect to that bid. 
Whereas the International Olympic Committee will meet on September 13, 2017, in Lima, Peru, to consider a site for the Summer Olympic and Paralympic Games (in this preamble referred to as the Games) in 2028;  Whereas the United States Olympic Committee has selected Los Angeles, California, as the candidate of the United States for the 2028 Games;  
Whereas the Games further the cause of world peace and understanding;  Whereas the country that hosts the Games performs an act of international goodwill;  
Whereas the Games have not been held in the United States since 1996;  Whereas many of the world-class venues to be used in Los Angeles’ 2028 plan for the Games are already built or are planned as permanent facilities; and  
Whereas Los Angeles is positioned to deliver an innovative, fiscally responsible, and sustainable Games: Now, therefore, be it That the House of Representatives— 
(1)advises the International Olympic Committee that the United States would welcome the holding of the 2028 Summer Olympic and Paralympic Games in Los Angeles, California, the site designated by the United States Olympic Committee;  (2)expresses the sincere hope that the United States will be selected as the site for the 2028 Summer Olympic and Paralympic Games and pledges cooperation and support toward the successful fulfillment of those Games in the highest sense of the Olympic tradition; and  
(3)respectfully requests that the Clerk of the House transmit an enrolled copy of this resolution to the United States Olympic Committee and to the International Olympic Committee.  